 

Exhibit 10.2

 

SECURITY AGREEMENT

(XG Sciences, Inc.)

 

THIS SECURITY AGREEMENT (“Agreement”) is made as of __________, by and between
XG Sciences, Inc., a Michigan corporation, of 3101 Grand Oak Drive, Lansing,
Michigan 48911 (“Debtor”), and The Dow Chemical Company, of 2030 Dow Center,
Midland, Michigan 48674 (“Secured Party”), for itself and as agent for the
benefit of all other affiliates of Secured Party (each, an “Affiliate”),
pursuant to a certain Draw Loan Note and Agreement (as amended, supplemented,
restated or otherwise modified from time to time, “Note”) dated as of the
December 7, 2016, between Debtor and Secured Party.

 

1.           Grant of Security Interest. Debtor grants to Secured Party a
continuing security interest in all business assets of Debtor, including without
limitation:

 

(a)          all machinery and equipment (including vehicles) and fixtures,
wherever located, whether now owned or hereafter acquired by Debtor, and all
chattel paper evidencing any past, present or future leasing of the machinery,
equipment or fixtures;

 

(b)          all inventory, wherever located, whether now owned or hereafter
acquired by Debtor; and any and all bills of lading, warehouse receipts and
other documents of title evidencing inventory; all rights of stoppage in transit
of inventory; all chattel paper evidencing any past, present or future leasing
of inventory; and all letter of credit rights under all existing and future
letters of credit securing all or part of the purchase price of inventory that
has been or is in the future sold by Debtor;

 

(c)          all accounts, contract rights, chattel paper, instruments,
investment property, general intangibles and letter of credit rights, wherever
located, whether now owned or hereafter acquired by Debtor;

 

(d)          all deposit accounts, wherever located, whether now owned or
hereafter acquired by Debtor;

 

(e)          all trademarks, trade names, corporate names, business names,
domain names, trade styles, trade dress, service marks, logos, source
identifiers, business identifiers, or designs of like nature now held or
hereafter acquired by Debtor, any registration or recording of the foregoing or
any thereof, and any application in connection therewith, including without
limitation, any such registration, recording or application in the United States
Patent and Trademark Office (“U.S. PTO”) or in any similar office or agency of
the United States, any state thereof or any country or political subdivision of
such other country, and all extensions or renewals of any of the foregoing;

 

(f)          any letters patent of the United States or any country in which
Debtor now or hereafter has title, all reissues, divisionals, continuations,
continuations-in-part, and extensions thereof, as well as any application for a
letters patent in the United States or any other country now or hereafter owned
by Debtor, and all extensions or renewals of any of the foregoing;

 

 

 

 

(g)          any copyright, copyrightable work, any registration or recording of
any copyright or any copyrightable work to which Debtor now or hereafter has
title, and any application in connection with any copyright or copyrightable
work owned by Debtor, including without limitation, any such registration,
recording or application in the United States Copyright Office or in any similar
office or agency of the United States, any state thereof, or any other country,
and any renewal of any of the foregoing;

 

(h)          all know-how, trade secrets and business information, whether now
owned or hereafter acquired by Debtor;

 

(i)           all rights in computer programs and software applications and
source codes of Debtor and all other proprietary information of Debtor;

 

together with (i) all proceeds of the foregoing, including, without limitation,
all cash, checks, drafts, accounts receivable, chattel paper, leases and
instruments received by Debtor in connection with any sale, lease, exchange or
other disposition of any of the foregoing, and (ii) all books, records
(including computer software), and documents at any time evidencing or relating
to any of the foregoing or any proceeds thereof. All of the foregoing properties
and assets of Debtor are referred to collectively in this Agreement as the
“Collateral.” Notwithstanding anything contained herein to the contrary, the
term “Collateral” does not and shall not include any patent rights within the
meaning of that certain Restated and Amended Exclusive License Agreement between
Michigan State University and Debtor.

 

2.           Indebtedness Secured. The foregoing security interest is given to
secure payment and performance of ALL OBLIGATIONS AND INDEBTEDNESS THAT DEBTOR
NOW AND IN THE FUTURE OWES TO SECURED PARTY AND ANY AFFILIATE under this
Agreement and the Note, as well as under all other security agreements, pledge
agreements, assignments, mortgages, guaranties, notes, loan agreements, and
other agreements, instruments and documents that Debtor has signed or in the
future signs relating thereto, and all extensions and renewals of such
indebtedness and obligations.

 

The indebtedness and obligations that this Agreement secures are collectively
called the “Indebtedness.”

 

3.           Warranties, Representations, and Agreements. Debtor warrants and
represents to Secured Party, and agrees, as follows:

 

(a)          Debtor is the owner, leasee or licensee of the Collateral, and none
of the Collateral is subject to a lien, security interest, encumbrance or claim
in favor of a third party (other than Subsidiary), and no financing statement is
on file in a public office covering any of the Collateral, except in favor of
Secured Party or with respect to Permitted Liens, and except that certain
financing statement No. 2013142779-9 in favor of NMHG Financial Services, Inc.,
which Debtor shall cause to be discharged within 30 days of this Agreement.

  

 2 

 

 

(b)          Debtor has full power and authority to enter into and perform its
obligations under this Agreement.

 

(c)          This Agreement is the valid and binding obligation of Debtor and is
enforceable against Debtor in accordance with its terms.

 

(d)          All information that Debtor has furnished or in the future
furnishes to Secured Party concerning the Collateral, including, without
limitation, all information concerning the condition and quality of the
Collateral, is and will be correct and complete.

 

(e)          Debtor’s exact legal name is set forth in the first paragraph of
this Agreement.

 

(f)          Debtor’s address set forth on the first page of this Agreement is
the location of Debtor’s chief executive office.

 

(g)          Any part of the Collateral that consists of accounts or chattel
paper does and shall evidence bona fide sales or leases to the parties named in
Debtor’s books, and Debtor is not aware of any existing defense to any account
or chattel paper.

 

(h)          Exhibit A to this Agreement contains a complete and accurate list
of all of Debtor’s and its Subsidiary’s United States intellectual property
registrations, recordings and applications. Debtor shall provide Secured Party
with an updated Exhibit A (1) within thirty (30) days after the date of this
Agreement to list international intellectual property registrations, recordings
and applications, and (2) from time to time for any additions or deletions to
such list occurring after the date of this Agreement. Except as disclosed on
Exhibit A and except for business information, know-how and trade secrets, there
is no intellectual property that is material to Obligor or Borrower.

 

(i)           Each current employee of Debtor is bound by a nondisclosure
agreement in form and substance previously disclosed to Secured Party.

 

 3 

 

 

4.           Agreements of Debtor. Debtor agrees that:

 

(a)          Debtor shall not cause or permit any lien, security interest or
encumbrance to be placed on any Collateral (other than Permitted Liens), except
in favor of Secured Party and Debtor shall not sell, assign or transfer any
Collateral or permit any Collateral to be transferred by operation of law,
except for any intellectual property assigned to Subsidiary, as permitted under
the Note and sales of inventory in the ordinary course of Debtor’s business. A
sale in the ordinary course of business does not include a transfer in partial
or complete satisfaction of a debt.

 

(b)          Debtor shall maintain all records concerning the Collateral at
Debtor’s chief executive office.

 

(c)          Debtor shall furnish to Secured Party all information regarding the
Collateral that Secured Party from time to time reasonably requests and shall
allow Secured Party at any reasonable time to inspect the Collateral and
Debtor’s records regarding the Collateral.

 

(d)          Debtor shall sign, file, record or obtain from third persons all
subordination agreements and other documents, and shall take all other actions,
that Secured Party reasonably considers necessary or appropriate to perfect, to
continue perfection of, or to maintain first priority (except with respect to
Permitted Liens) of, Secured Party’s security interest in the Collateral and
Debtor shall place upon the Collateral and/or documents evidencing the
Collateral any notice of Secured Party’s security interest that Secured Party
from time to time reasonably requires. Actions that Secured Party may require
Debtor to take under the preceding sentence include, without limitation, (1)
obtaining from any third party who has possession of Collateral an
acknowledgment that the third party holds the Collateral for Secured Party and
(2) obtaining agreements from banks, securities intermediaries, issuers of
letters of credit and others, and taking all other actions reasonably requested
by Secured Party, to give Secured Party control of any part of the Collateral
consisting of investment property, deposit accounts, letter of credit rights or
electronic chattel paper.

 

(e)          Debtor shall immediately notify Secured Party in writing of any
change in Debtor’s name, identity or organizational structure, and of any change
in the location of Debtor’s place of business and of the location of each
additional place of business that Debtor establishes. Debtor shall not make a
change in its name or its organizational structure or in the jurisdiction under
the laws of which Debtor is organized, without Secured Party’s prior written
consent.

 

(f)          Debtor shall indemnify Secured Party with respect to all losses,
damages, liabilities and expenses (including attorney fees) that Secured Party
incurs by reason of a failure of Debtor to comply with an obligation under this
Agreement or by reason of a warranty or representation that Debtor makes to
Secured Party in this Agreement being false in any material respect.

 

 4 

 

 

(g)          After the occurrence of an Event of Default (subject to applicable
cure periods), Debtor shall take all steps reasonably necessary to permit
Secured Party to contact its account debtors at any time for the purpose of
verifying the existence, amount and collectability of, and other information
regarding, Debtor’s accounts, chattel paper, instruments or general intangibles.

 

(h)          Debtor shall maintain all tangible Collateral in good condition and
repair and maintain special form, replacement cost property insurance covering
all tangible Collateral. As soon after closing as reasonably practicable, but no
later than 30 days after closing, each insurance policy (1) shall provide that
its proceeds shall be payable to Secured Party to the extent of Secured Party's
interest in the Collateral, (2) shall contain a standard lender's loss payable
endorsement in favor of Secured Party, (3) shall provide that the policy shall
not be canceled, and the coverage shall not be reduced, without at least 10
days' prior written notice by the insurer to Secured Party and (4) shall
otherwise be in form and substance satisfactory to Secured Party. Debtor shall
provide Secured Party evidence of that insurance coverage. Upon Secured Party's
request, Debtor shall deliver to Secured Party all policies that provide for
such insurance. Debtor agrees that Secured Party may act as agent for Debtor in
obtaining, adjusting, and settling that insurance and endorsing any draft
evidencing proceeds of it.

 

(i)           To the extent that applicable law at any time permits a secured
party to file a financing statement that is not authenticated by Debtor, Debtor
authorizes Secured Party to file one or more financing statements containing an
indication that such financing statement covers the Collateral. The financing
statements that Secured Party files to perfect its security interest in the
Collateral may describe the Collateral as “all assets” or “all personal
property” that Debtor now owns or acquires in the future. If Secured Party has
previously filed one or more financing statements to perfect its security
interest in the Collateral, then Debtor approves and ratifies those filings.

 

(j)           Debtor shall pay, before they become delinquent, all taxes and
assessments upon the Collateral or for its use or operation and pay and perform
when due all indebtedness and obligations under all leases, land contracts or
other agreements under which Debtor has possession of any real property upon
which any of the Collateral is at any time located and under any mortgage or
mortgages at any time covering that real property.

 

(k)          Debtor shall prepare, execute, acknowledge and deliver to Secured
Party an instrument in writing in recordable form for recording a lien on and
security interest in and to all of its right, title and interest in, to and
under all new patent and trademark application filings and any rights extending
therefrom, either in the United States or any other country and all proceeds of
any and all of the foregoing, within one month after the filing of any such
applications.

 

(l)           Debtor shall timely enter into a nondisclosure agreement, in form
and substance reasonably acceptable to Secured Party, with each new employee,
manager, director, and officer of Debtor, and all agents and other parties to
whom trade secrets or other confidential information of Debtor or any affiliate
of Debtor may be disclosed.

 

 5 

 

 

(m)         Debtor shall not commit any material breach or default under that
certain license agreement between Debtor and Michigan State University dated as
of July 27, 2007 and amended on May 24, 2010 and May 27, 2011, as it may be
amended, restated, renewed, extended, replaced, or modified.

 

5.           Secured Party’s Right to Perform. If Debtor fails to perform an
obligation of Debtor under this Agreement, then Secured Party may, without
giving notice to or obtaining the consent of Debtor, perform that obligation on
behalf of Debtor. Debtor shall reimburse Secured Party on demand for any expense
that Secured Party incurs in performing the obligation and shall pay to Secured
Party interest on each expense, from the date the expense was incurred by
Secured Party, at 5% per annum (“Default Rate”). Secured Party is not required
to perform an obligation that Debtor has failed to perform. If Secured Party
does so, then that shall not be a waiver of Secured Party’s right to declare the
Indebtedness immediately due and payable by reason of Debtor’s failure to
perform.

 

6.           Events of Default and Acceleration. Any part or all of the
Indebtedness shall, at the option of Secured Party, become immediately due and
payable without notice or demand upon the occurrence of any of the following
events of default (each, an “Event of Default”):

 

(a)          If an Event of Default occurs under and as defined in the Note,
including any default in the payment or performance of any of the Indebtedness,
when and as it is due and payable subject to applicable grace periods.

 

(b)          If Debtor fails to perform any other material obligation, covenant
or agreement of Debtor to Secured Party under this Agreement, under a promissory
note or other instrument that at any time evidences any Indebtedness or under
any other security agreement, loan agreement, mortgage, assignment, guaranty or
other agreement that now or in the future secures or relates to any Indebtedness
(“Security Documents”).

 

(c)          If a warranty, representation, or statement that has been or in the
future is made to Secured Party by Debtor or by a guarantor of all or part of
the Indebtedness (“Guarantor”) in this Agreement or in a Security Document shall
have been false in any material respect when made or furnished.

 

(d)          If Debtor or a Guarantor dissolves, becomes insolvent or makes an
assignment for the benefit of creditors.

 

(e)          If a guaranty that now or in the future secures payment or
performance of all or a part of the Indebtedness is terminated, revoked or
limited for any reason, without Secured Party’s written consent or agreement.

 

 6 

 

 

(f)          If an attachment, garnishment, levy, execution or other legal
process is at any time issued against or placed upon any of the Collateral
(other than with respect to Permitted Liens) and is not terminated or released
within 30 days.

 

(g)          If all or a substantial part of the tangible Collateral is
destroyed or materially damaged by fire or other casualty, and cannot be
repaired or replaced within a commercially reasonable time, not to exceed 90
days, whether or not there is insurance coverage for the damage or destruction.

 

If an Event of Default is capable of being cured, then Debtor may cure the same
during the thirty-day period that begins on the date on which Debtor receives
notice from Secured Party or otherwise has actual knowledge, of the event (the
“Cure Period”). An Event of Default that is capable of being cured will not be
deemed to have occurred as a result of an event during the Cure Period for that
event or, if the event is cured during the Cure Period, thereafter.

 

If a voluntary or involuntary case in bankruptcy, receivership or insolvency is
at any time begun by or against Debtor or a Guarantor or if any attachment,
garnishment, levy, execution or other legal process is at any time issued
against or placed upon Collateral and not terminated or released within 30 days,
then the entire Indebtedness shall automatically become immediately due and
payable, without notice or demand. All or part of the Indebtedness also may
become, or may be declared to be, immediately due and payable under the terms of
the Note or a note that at any time evidences any Indebtedness or under a
Security Document that has been or in the future is entered into between Debtor
and Secured Party.

 

7.           Secured Party’s Rights and Remedies. Secured Party shall have all
rights and remedies of a secured party under applicable laws. Without limiting
those rights and remedies, upon the occurrence of an Event of Default (subject
to applicable cure periods):

 

(a)          (1) Without notice or demand to Debtor, Secured Party shall be
entitled to notify Debtor’s account debtors and obligors to make all payments
directly to Secured Party, and Secured Party shall have the right to take all
actions that Secured Party reasonably considers necessary or desirable to
collect upon the Collateral, including, without limitation, prosecuting actions
against, or settling or compromising disputes and claims with, Debtor’s account
debtors and obligors, (2) without notice or demand to Debtor, Secured Party may
receive, open, dispose of and notify the postal authorities to change the
address of, mail directed to Debtor, and (3) upon Secured Party’s demand, Debtor
shall immediately deliver to Secured Party, at the place that Secured Party
designates, all proceeds of the Collateral and all books, records, agreements,
leases, documents and instruments that evidence or relate to the Collateral.

 

(b)          Debtor, upon Secured Party’s demand, shall assemble the Collateral
and proceeds of Collateral at Debtor’s place of business, and Secured Party may
dispose of the Collateral in any commercially reasonable manner. Any
notification that Secured Party is required to give to Debtor regarding sale or
other disposition of Collateral shall be considered reasonable if it is mailed
at least 10 days before the sale or other disposition. In connection with a
disposition of Collateral, Secured Party may comply with the requirements of an
applicable state or federal law or regulation, and such compliance shall not
cause the disposition to not be commercially reasonable.

 

 7 

 

 

(c)          Secured Party shall have the right (but no obligation) to continue
or complete the manufacturing or processing of, or other operations in
connection with, any part of the Collateral, and, for that purpose, to enter and
remain upon or in any land or buildings that are possessed by Debtor or that
Debtor has the right to possess. Debtor shall reimburse Secured Party on demand
for any net expense that Secured Party incurs in connection with those
activities and shall pay to Secured Party interest on each net expense, from the
date on which Secured Party incurred the expense, at the Default Rate.

 

The proceeds of any collection or disposition of Collateral shall be applied
first to Secured Party's attorney fees and expenses, as provided in Paragraph 8
of this Agreement, then to the unpaid interest accrued on the Indebtedness and
then to the principal of the Indebtedness, and Debtor shall be liable for any
deficiency. Secured Party does not have any obligation to prepare or process any
Collateral for sale or other disposition. If Secured Party sells any of the
Collateral on credit, then Debtor will be credited only with payments that the
purchaser actually makes and that Secured Party receives and applies to the
unpaid balance of the purchase price of the Collateral. If the purchaser fails
to pay for the Collateral, then Secured Party may again dispose of the
Collateral and apply the proceeds in accordance with this paragraph. All rights
and remedies of Secured Party under this Agreement, whether or not exercisable
only on default, shall be cumulative and may be exercised from time to time. No
delay by Secured Party in the exercise of any right or remedy shall operate as a
waiver thereof, and no single or partial exercise of any right or remedy shall
preclude other or further exercise thereof or the exercise of any other right or
remedy.

 

8.           Expenses. Debtor shall reimburse Secured Party on demand for all
reasonable attorney fees, legal expenses, and other expenses that Secured Party
incurs in perfecting (subject to the $25,000 limitation in the Note), protecting
and enforcing its interest in the Collateral and its rights under this
Agreement. This includes fees and expenses incurred in trying to take possession
of Collateral from Debtor, a trustee or receiver in bankruptcy, or any other
person. Secured Party may apply any proceeds of collection or disposition of
Collateral to Secured Party's attorney fees, legal expenses and other
out-of-pocket expenses.

 

9.           Amendments and Waivers. No provision of this Agreement may be
modified or waived except by a written agreement signed by Secured Party and
Debtor. Secured Party will continue to have all of its rights under this
Agreement even if it does not fully and promptly exercise them on all occasions.
Secured Party may, at its option: waive any default; defer an action on any
default; extend or modify the time or manner of payment of the Indebtedness or
waive or modify any term or condition relating to the Indebtedness; release
Collateral or other security for the Indebtedness; release any person liable for
any of the Indebtedness, including Debtor; or make advances or other extensions
of credit secured hereby; all without giving Debtor notice or obtaining Debtor's
consent. Any such action by Secured Party will not release or impair its
security interest in the Collateral or Debtor's obligations under this
Agreement. Secured Party's security interest in the Collateral and Debtor's
obligations under this Agreement will not be released or impaired if Secured
Party fails to obtain, perfect, or secure priority of any other security for the
Indebtedness that is agreed to be given, or is given, by anyone else. Secured
Party is not required to sue upon or otherwise enforce payment of the
Indebtedness or any other security before exercising its rights under this
Agreement.

 

 8 

 

 

10.         Notices. Any notices or communications required or permitted under
this Agreement shall be governed by the Note.

 

11.         Terminology; Conflicts. Capitalized terms that are not otherwise
defined in this Agreement shall have the meanings set forth in the Note. Other
terms used in this Agreement shall have the meanings set forth in the Uniform
Commercial Code as in effect in the State of Michigan on the date of this
Agreement. In the event of a conflict between the terms of this Agreement and
the Note, the terms of the Note control.

 

12.         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of Debtor and Secured Party and their respective successors and
assigns.

 

13.         Termination. Upon the payment in full and termination of the Note
and the Security Documents, this Agreement shall terminate and Secured Party
shall execute, acknowledge and deliver to Debtor an instrument in writing,
prepared by debtor, in recordable form releasing its liens and security
interests in the Collateral under this Agreement.

 

SECURED PARTY AND DEBTOR EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES ITS RIGHT
TO A TRIAL BY JURY IN ANY ACTION, INCLUDING A CLAIM, COUNTERCLAIM, CROSS-CLAIM
OR THIRD-PARTY CLAIM (“CLAIM”), THAT IS BASED UPON, ARISES OUT OF OR RELATES TO
THIS SECURITY AGREEMENT OR THE INDEBTEDNESS, INCLUDING, WITHOUT LIMITATION, ANY
CLAIM THAT IS BASED UPON, ARISES OUT OF OR RELATES TO AN ACTION OR INACTION OF
SECURED PARTY IN CONNECTION WITH AN ACCELERATION OF THE INDEBTEDNESS OR AN
ENFORCEMENT OF SECURED PARTY’S SECURITY INTEREST IN THE COLLATERAL.

 

[Signature page follows.]

 

 9 

 

 

Debtor and Secured Party have signed this Security Agreement as of the date
stated on the first page.

 

  XG SCIENCES, INC.         By           Its           Debtor         THE DOW
CHEMICAL COMPANY         By           Its             Secured Party

 

 10 

 

 

Exhibit A

 

List of Intellectual Property

 

Michigan State University License

 

We have acquired an exclusive license for a number of inventions from Michigan
State University. These rights are embodied in a Technology Licensing Agreement
between XGS and Michigan State University dated July 27, 2007 and amended on May
24, 2010 and May 27, 2011, which owns the rights to all intellectual property
resulting from research performed at the University. This Agreement gives us the
exclusive worldwide rights to the subject intellectual property in its field. In
exchange for the rights to the technology covered by this Agreement, we paid MSU
an initial fee and agreed to pay ongoing royalties on the basis of material sold
by us in future years. Under a previous version of the Licensing Agreement, we
also awarded a small amount of common stock to MSU. The intellectual property
covered by the Agreement is in various stages of development and legal
protection. Because there is an active research program underway in this area,
we also anticipate that we may add other MSU inventions to our Agreement. In
some limited cases, depending on the source of research funds, other parties may
have limited rights to use the inventions covered by these agreements. This is
typical in the case of research funded by U.S. government agencies and is
sometimes the case when research has been funded or partially funded by private
corporations.

 

As of November 1, 2016 the following technologies were included in the MSU
License Agreements with XGS and were being actively prosecuted at the U.S.
Patent Office:

 

·U.S. Patent Application No. 12/587,645. “Electrically Conductive, Optically
Transparent Films of Exfoliated Graphite NanoParticles & Methods of Making the
Same”

 

·U.S. Patent Application No. 13/199,086. “PI Coupling Agents for Dispersion of
Graphene NanoPlatelets in Polymers”, allowed but not yet granted

 

·U.S. Patent 8,834,959. “Method for the Preparation of Doped Single Graphene
Sheets”

 

Our Patent Filings

 

In addition to the patent applications related to MSU technology discussed
above, we also file for patents on some of our own inventions. As of November 1,
2016 the following patents and patent applications were being managed by us and
our patent attorneys:

 

·U.S. Patent Application No. 15/155,558. “Process of Dry Milling Particulate
Materials”

 

·U.S. Patent Application No. 13/686,961. “Single Mode Microwave Device for
Producing Exfoliated Graphite”

 

·U.S. Patent Application No. 14/201,986. “Graphene Carbon Compositions”

 

·U.S. Patent 9,472,354. “Electrodes for Capacitors from Mixed Carbon
Compositions”

 

·U.S. Patent Application No. 14/488,417. “Flexible Resin-Free Composites
Containing Graphite & Fillers”

 

 11 

 

 

·U.S. Patent Application No. 14/079,057. “Silicon-Graphene Nanocomposites for
Electrochemical Applications”

 

·U.S. Patent Application No. 62/060,319. “LiF-Embedded SiG Powder for
Lithium-Ion Battery”

 

·U.S. Patent Application No. 62/284,797. “Thermal Interface Materials using
Graphene Coated Fillers”

 

·U.S. Patent Application No. 15/082,363. “Heat Exchanger Elements and Devices”

 

·U.S. Patent 9,206,051. “Mechanical Exfoliation Apparatus”

 

·U.S. Patent 8,715,720. “A Cloud Mixer and Method of Minimizing Agglomeration of
Particles” (method)

 

·U.S. Patent 9,061,259 B2. “A Cloud Mixer and Method of Minimizing Agglomeration
of Particles” (product)

 

·U.S. Patent 9,266,078, “A Cloud Mixer and Method of Minimizing Agglomeration of
Particles” (apparatus)

 

·U.S. Patent Application No. 14/931,236. “Mechanical Exfoliation Apparatus -
Divisional”

 

·U.S. Patent Application No. 14/938,969. “Single Mode Microwave Device for
Producing Exfoliated Graphite.”

 

·U.S. Patent Application No. 15/002,454. “Mechanical Exfoliation Apparatus –
Divisional”

 

·U.S. Patent Application No. 15/013,028. “Mechanical Exfoliation Apparatus –
Divisional”

 

·U.S. Patent Application No. 15/047,995. “Mechanical Exfoliation Apparatus –
Divisional”

 

·U.S. Patent Application No. 15/050,496. “Mechanical Exfoliation Apparatus –
Divisional”

 

·U.S. Patent Application No. 15/018,885. “Mechanical Exfoliation Apparatus –
Divisional”

 

·U.S. Patent Application No. 15/050,517. “Mechanical Exfoliation Apparatus –
Divisional”

 

·U.S. Patent Application No. 62/303,612. “Graphene Based Coating on Lead Grid
for Lead Acid Batteries”

 

 12 

 

 

Global Patent Filings

 

For each patent application filed in the US, we make a determination on the
nature and value of the patent. For many of the applications filed in the US,
additional filings are made in other countries such as the European Union,
Japan, South Korea, China, Taiwan or other applicable countries. These filings
and analyses are made on a case-by-case basis. Typically, patents that are
defensive in nature are not filed abroad, while those that are protective of
active XGS products or application areas are filed in relevant countries abroad.
Granted/allowed patents only listed here.

 

·China Patent No. ZL 2012 8 0065778.X. “Single Mode Microwave Device for
Producing Exfoliated Graphite”

 

·China Patent No. ZL 2012 8 0052188.3. “Cloud Mixer and Method of Minimizing
Agglomeration of Particulates”

 

·China foreign filing of U.S. Patent 9,206,051 “Mechanical Exfoliation
Apparatus” allowed but not yet granted

 

·Taiwan foreign filing of U.S. Patent Application No. 14/203,608. “Electrodes
for Capacitors from Mixed Carbon Compositions” allowed but not yet granted

 

Trademarks

We have filed for or been granted registered trademarks as follows:

 

·“xGnP®,” which is the brand name by which we designate our graphene
nanoplatelets.

 

·The corporate logo “XG Sciences” (design logo plus words)

 

·The tag line “The Material Difference” which is used in conjunction with the
corporate logo

 

·The product designation “XG Leaf®”, which is the brand name for our family of
sheet products.

 

·The product designation “XG SiG™”, which is the brand name for our battery
anode materials.

 

·The product designation “XG TIM™”, which is the brand name for our thermal
interface materials.

 

 13 

 